Citation Nr: 0712638	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-44 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1949 through August 
1952.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.


FINDINGS OF FACT

The veteran's right and left ears both have sensorineural 
hearing loss with puretone threshold averages of 66 and 
speech recognition scores of 92.


CONCLUSION OF LAW

The criteria for compensable rating for bilateral hearing 
loss are not met.  
38 U.S.C.A. § 1155 (West 2005); 38 C.F.R. § 4.85, Diagnostic 
Code (DC) 6100, Tables VI, VIA, and VII (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a compensable rating for his service-
connected bilateral hearing loss.  Disability evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, a disability must be considered in the context of 
the whole recorded history.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  See 38 C.F.R. §§ 4.1, 4.2; Francisco v. 
Brown, 
7 Vet. App. 55 (1994).  
The assignment of disability ratings for hearing impairment 
are derived by the mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 
3 Vet. App. 345 (1992).  

The rating schedule provides a table (Table VI) for the 
purpose of determining a Roman numeral designation (I through 
XI) for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), and based upon a combination of the percent 
of speech discrimination and the puretone threshold average, 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  
See 38 C.F.R. § 4.85.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  

Impaired hearing is rated by measuring and averaging the 
volume at which a person can hear puretones at several 
frequencies, called the puretone threshold, and the person's 
ability to recognize a percentage of a specified list of 
words spoken in a prescribed way, called speech 
discrimination.  The data is plotted on a table, and the 
result for each ear is plotted on another table to determine 
overall hearing impairment.  

Tables VI, VIA, and VII are provided on the following pages 
for the veteran's convenience.  


Table VI

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ON PURETONE 
THRESHOLD AVERAGE AND SPEECH DISCRIMINATION

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA

NUMERIC DESIGNATION OF HEARING IMPAIRMENT BASED ONLY ON 
PURETONE THRESHOLD AVERAGE

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI



Table VII

PERCENTAGE EVALUATION FOR HEARING IMPAIRMENT 
(DIAGNOSTIC CODE 6100)

 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I


At the veteran's May 2005 VA examination, he exhibited 
puretone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
30
60
75
100
LEFT
25
55
80
105

The puretone threshold average for both the right and left 
ears was 66 and the speech recognition scores were 92 percent 
in each ear.

These findings do not warrant a 10 percent evaluation for 
bilateral hearing loss.  The mechanical application of the 
above results compels a numeric designation of II in the 
right ear and II in the left ear under Table VI (38 C.F.R. § 
4.85), and such a designation requires the assignment of a 
noncompensable rating under Table VII.  

The May 2004 VA audiogram is also consistent with a 
noncompensable rating.  At that time, the veteran exhibited 
pure tone thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
55
75
100
LEFT
20
45
80
100

The puretone threshold average for the right ear was 64 and 
for the left ear was 61.  Speech audiometry revealed speech 
recognition scores of 82 percent in the right ear and 94 
percent in the left ear.  Mechanical application of these 
results compels a numeric designation of IV in the right ear 
and II in the left ear under Table VI 
(38 C.F.R. § 4.85), and such a designation requires the 
assignment of a noncompensable rating under Table VII.  

The veteran was also afforded a VA audio examination in 
January 2002.  Again, the audiogram is consistent with a 
noncompensable rating.  At that time, he exhibited puretone 
thresholds, in decibels, as follows:

HERTZ
1000
2000
3000
4000
RIGHT
25
55
75
105
LEFT
25
45
80
100

The puretone threshold average for the right ear was 66 and 
for the left ear was 63.  Speech audiometry revealed speech 
recognition scores of 84 percent in the right ear and 88 
percent in the left ear.  Mechanical application of these 
results compels a numeric designation of III in the right ear 
and III in the left ear under Table VI 
(38 C.F.R. § 4.85), and such a designation requires the 
assignment of a noncompensable rating under Table VII.  

Throughout the course of this appeal, the medical evidence 
fails to show that a compensable rating is warranted for the 
veteran's bilateral hearing loss.  He has been provided 
several VA examinations that are adequate for rating 
purposes.  VA regulation requires an examination including a 
controlled speech discrimination test (Maryland CNC), a 
puretone audiometry test, and without the use of hearing 
aids.  38 C.F.R. § 4.85(a).  These requirements were met in 
the various VA examinations described above.  The fact that 
the examinations were not given with "the sounds and noises 
experienced under the ordinary conditions of life" does not 
render them inadequate for rating purposes, as is suggested 
by the April 2007 statement from the veteran's 
representative.  The examinations here are no less than 
adequate.

The Board again notes that this evaluation is purely 
according to a prescribed mechanical formula.  In such a 
case, there can be no question as to whether hearing loss 
more nearly approximates the disability picture of the next 
higher rating.  See 38 C.F.R. § 4.7 (2005).  An increased 
rating is not warranted according to the evidence of record.  

Furthermore, there is no evidence that the service-connected 
hearing loss, by itself, presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and thus 
warrant an extraschedular evaluation under the provisions of 
38 C.F.R. § 3.321(b)(1). Although the veteran has undergone 
numerous examinations to measure the severity of his hearing 
loss, there is no showing he has required frequent 
hospitalizations for treatment. Nor is there any showing that 
the hearing loss has resulted in marked interference with 
employment. He reported at his May 2005 RO hearing that he 
had trouble hearing the watches in his jewelry repair 
business, but that his problems arose primarily when his 
hearing aids were not in place.  See hearing transcript, page 
6.  The veteran reported some income loss with watch repair, 
but none with the repair of other types of jewelry.  See 
hearing transcript, pages 4-5.  While the Board sympathizes 
with the issues described, they do not exemplify marked 
interference with the veteran's employment.  Based on these 
considerations, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial 
determination. See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).




Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his claim.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

VA sent the veteran a letter in May 2004 informing him of the 
evidence necessary to establish entitlement to an increased 
rating.  The veteran was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf.  The letter 
also asked the veteran to provide VA with any pertinent 
evidence he may have regarding his claim.  Thus, the letter 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2006).  
While the veteran was not informed of the type of evidence 
necessary to establish an effective date or a disability 
rating, as is required under Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), these issues are moot considering the 
disposition of this issue on the merits.  

VA also has a duty to assist the veteran in substantiating 
his claims under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, his service medical records, and VA treatment 
records have been associated with the claims folder.  The 
veteran filed a motion to advance his appeal on the Board's 
docket and that motion was granted.  38 U.S.C.A. § 7107 (West 
2005); 38 C.F.R. § 20.900(c) (2006).  The veteran was also 
afforded several VA examinations and the reports are also of 
record.  He requested a personal hearing and the May 2005 
transcript is in the claims folder.  The veteran has not 
notified VA of any additional available relevant records with 
regard to his claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of this claim 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


